      Case 5:19-cv-00162 Document 14 Filed 06/17/19 Page 1 of 1 PageID #: 53




                         IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BECKLEY DIVISION

 MARK MEYERS, in his own right and
 on behalf of others similarly situated;

                Plaintiff,

 v.                                            Civil Action No. 5:19-cv-00162


 BLUESTONE INDUSTRIES, INC., and
 JILLEAN L. JUSTICE,
 JAMES C. JUSTICE III, and
 JAMES T. MILLER, individually

                Defendants.


                                  CERTIFICATE OF SERVICE

John F. Hussell, IV, John D. (Jody) Wooton, Jr., Andrew L. Ellis, and the law firm of WOOTON,

DAVIS, HUSSELL & ELLIS, PLLC, hereby certify that the “Defendants' Rule 26(a)(1)

Disclosures” were sent by first-class mail, postage prepaid, addressed to the following:

                                   Anthony J. Majestro, Esquire
                                    Powell & Majestro, PLLC
                                  405 Capitol Street, Suite P1200
                                      Charleston, WV 25301

                                  Anthony M. Salvatore, Esquire
                                   Hewitt & Salvatore, PLLC
                                     204 North Court Street
                                     Fayetteville, WV 25840

Done this 17 day of June, 2019.

                                                       /s/ John F. Hussell, IV
                                                     John F. Hussell, IV - WV Bar No. 6610
